Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
Claims 1-15 are pending. Claim 1 has been amended.

The rejection of claims 1-6 and 10 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jerome (US 2016/0030325) is withdrawn in view of applicant’s amendments.

The rejection of claims 7 and 12 under 35 U.S.C. 103 as being unpatentable over Jerome (US 2016/0030325) is withdrawn in view of applicant’s amendments.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504) for the reasons set forth below.

Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) Verheggen (US 2015/0105504) and further in view of Oguchi (US 2015/0130881) for the reasons set forth below.

Claims 4 and 10 stand rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504) and further in view of Staeuble (US 3,074,945) for the reasons set forth below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504).

Sato does not teach between 5% by mass or more and 20% mass or less betaine, trimethylglycine, or specify the ratio of betaine to cationic  compounds, the addition of surfactants of HLB 13 or more.
Verheggen teaches that pretreatments for fabric before inkjet printing (paragraph 0103) use a primer solution comprising water, co-solvents, surfactants, polyvalent metal salts and cationic resins (paragraph 0113, 0115). Verheggen teaches co-solvents effectively combined with water in ink jet printing are the  trimethylglycine, which is a betaine (paragraph 0077) used at concentrations of 1-25% (paragraph 0085-0086). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Sato by incorporating trimethylglycine at 1-25% as Verheggen teaches trimethylglycine is effectively used as a co-solvent for water in coating compositions for fabric printing and that coating compositions contain the same elements taught by Sato of water, co-solvent, polyvalent metal salt and surfactant. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed 0.2 or more, or 0.6 or more, on a mass basis ratio of the betaine to the cationic compound as Sato and Verheggen teaches any concentration of 2-20% calcium salt is useful and effective as a polyvalent metal salt and the betaine surfactant should lie between 0.1-1.5% to avoid ununiform printing and Verheggen teaches 1-25% betaines such as trimethylglycine are effective solvents. Applications ratio of 0.2 or more, or 0.6 or more can be arrived at by selection of values from the art recognized effective ranges of Sato and Verheggen. Absent a showing of unexpected results, selection from art recognized effective ranges is obvious to try. It would have been further obvious to include nonionic surfactant of HLB 13 or greater in the treatment as Sato teaches these surfactants when used at 0.1-1.5% provide long term stability of the treatment solution and are desirably incorporated. 
Regarding claims 4 and 10, the claims are to a treatment solutions and the application to the fabric is intended use and doesn’t further limit the treatment solution components. Since these claims are drawn to limitations on the fabric which is not a component of the treatment composition, and the prior art teach treatment composition, these claims are satisfied by the teachings of Sato and Verheggen. Likewise, claim 2 doesn’t further limit the treatment solution components and is also simply intended use. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) Verheggen (US 2015/0105504) and further in view of Oguchi (US 2015/0130881).
Sato and Verheggen are relied upon as set forth above
Sato and Verheggen do not teach carnitine or gamma-butyrobetaine.
Oguchi teaches that pretreatments for fabric before ink jet printing (paragraph 0103) comprise a coating layer (paragraph 0075-0076). Oguchi teaches co-solvents effectively combined with water in ink jet printing are trimethylglycine, carnitine and gamma-butyrobetaine (paragraph 0044 and 0048) at 5-30 mass % (paragraph 0049). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Sato and Verheggen by incorporating trimethylglycine, carnitine and gamma-butyrobetaine as co-solvents in the pretreatment as Verheggen teaches trimethylglycine is effectively used as a co-solvent for water in coating compositions for inkjet fabric printing and that Oguchi teaches trimethylglycine, carnitine and gamma-butyrobetaine are functionally equivalent co-solvents used as water soluble solvents in aqueous systems in printing applications. Using known co-solvents that effectively combine with water to produce a composition that effectively coats fabrics during pretreating and ink jet printing would be obvious.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2011/0102497) in view of Verheggen (US 2015/0105504) and further in view of Staeuble (US 3,074,945).
Sato and Verheggen are relied upon as set forth above.

Staeuble teaches triazine dyes are effective dyes to produce black color dyeings on cotton fabrics which have excellent fastness (column 4, lines 33-63).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Sato and Verheggen by dyeing the cotton black with triazine dyes prior to pretreating with the treatment solution and ink jet printing as Staeuble teaches that triazine dyes are effective at producing black colors on cottons with excellent fastness properties and Sato teaches applying a treatment solution to black cotton. 

Response to Arguments
Applicant's arguments filed regarding Sato in view of Verheggen have been fully considered but they are not persuasive. It is the examiner’s position that Sato and Verheggen both teach co-solvents combined with water in the pretreatment/primer compositions and that Verheggen further teaches that co-solvents, cationic resins and polyvalent metal salts as effective components in pretreatment that improve the spread and pinning of the ink on the receiving media. Verheggen teaches that pretreatment primer may have water, other co-solvents, surfactants and at least one of cationic resins or polyvalent metal salts (paragraphs 0013-0015). Sato teaches the co-solvents used in pretreatment can be glycerin or propylene glycol (paragraph 0050) which are also used in the inks of Verheggen and functionally equivalent to trimethylglycine used as co-solvents in the inks of Verheggen. Using similar co-solvents combined with water in inks and pretreatments for inks is obvious as similar functionally equivalent compounds are . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/AMINA S KHAN/Primary Examiner, Art Unit 1761